895 P.2d 291 (1995)
STATE of Oklahoma ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Thomas E. ERBAR, Respondent.
SCBD No. 4033.
Supreme Court of Oklahoma.
January 19, 1995.

ORDER APPROVING RESIGNATION FROM OKLAHOMA BAR ASSOCIATION PENDING DISCIPLINARY PROCEEDINGS
ALMA WILSON, Chief Justice.
Upon consideration of the complainant's, Oklahoma Bar Association (Bar Association), application for an order approving the resignation of the respondent, Thomas E. Erbar (Erbar/attorney), pending disciplinary proceedings, THE COURT FINDS:
1. On November 9, 1994, Erbar submitted his written affidavit of resignation from membership in the Bar Association pending disciplinary proceedings.
2. The attorney's affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) he was not subject to coercion or duress; and c) he was fully aware of the consequences of submitting the resignation.
3. Erbar states in his affidavit of resignation that he is aware of the following grievances lodged against him with the Office of the General Counsel of the Bar Association for which the Professional Responsibility Commission has authorized the filing of a formal complaint:
a) DC 94-11 Grievance by Lori Cormier alleging that despite her request to account for expenses Erbar incurred and deducted from a settlement, he has failed to do so.
b) DC 94-108 Grievance by the General Counsel which alleges that Erbar has converted funds in a probate case, not communicated properly with clients, and has provided misleading and false information to the Bar Association.
c) DC 94-221 Grievance by Timothy Green. In this grievance it is alleged that Erbar wrote a check on his trust account to the State Insurance Fund which was returned for insufficient funds.
4. The attorney's resignation pending disciplinary proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 1991, Ch. 1, App. 1-A, and it should be approved.
5. The official roster address of the attorney as shown by Bar Association records is: Thomas E. Erbar, OBA # 2749, 5900 Mosteller Drive, Suite 1800, Oklahoma City, Oklahoma 73112.
6. The attorney has agreed to pay costs in the amount of $559.18 incurred by the Bar Association in the investigation of the instant cause.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Thomas E. Erbar's resignation pending disciplinary proceedings be approved.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Thomas E. Erbar's name be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, Erbar may not make application for reinstatement prior to the expiration of five (5) years from the date of this order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 1991. Ch. 1, App. 1-A, Erbar shall notify all of his clients having legal business pending with him within twenty (20) days, by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsel. Pursuant to his agreement, Erbar is ordered to reimburse the Bar Association for costs in the amount of $559.18 in the investigation of this matter within thirty (30) days of the date of this order. Repayment to the Client Security Fund for any monies expended because of the malfeasance or nonfeasance of the attorney, shall be a condition of reinstatement.
DONE BY ORDER.
*292 KAUGER, V.C.J., and LAVENDER, SIMMS, HARGRAVE, OPALA, SUMMERS and WATT, JJ., concur.